McLaughlin, J.:
This appeal is from an order denying á motion for a further bill of particulars. The appeal presents a question similar to the one presented in Schepps v. Japanese Fan Co. (145 App. Div. 418), and for the reasons stated in the opinion in that case the order here appealed from is reversed, with ten dollars costs and disbursements, and a motion for a further bill of particulars denied, with ten dollars costs.
Ingraham, P. J., Laughlin, Clarke and Scott, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and' motion denied, with ten dollars costs. *